Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 1 of 36 PageID 11020



                     UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  DISH NETWORK L.L.C.,                          )     No. 8:16-cv-02549-TPB CPT
                                                )
               Plaintiff,                       )
        v.                                      )
                                                )
  GABY FRAIFER, TELE-CENTER, INC.,              )
  and PLANET TELECOM, INC.,                     )
                                                )
               Defendants.                      )

                JOINT PRETRIAL CONFERENCE STATEMENT

        Pursuant to Local Rule 3.06, Plaintiff DISH Network L.L.C. (“DISH”) and

  Defendants Gaby Fraifer (“Fraifer”), Tele-Center, Inc. (“TCI”) and Planet Telecom,

  Inc. (“PTI,” collectively “Defendants”) file this joint pretrial conference statement

  for the bench trial scheduled for June 1-4, 2021.

  I.    Jurisdiction – LR 3.06(1)

        This is an action arising under the copyright laws of the United States, Title

  17 of the United States Code. The Court has subject matter jurisdiction over DISH’s

  claim for direct copyright infringement pursuant to 28 U.S.C. §§ 1331, 1338. There

  are no other claims pending in this matter. Personal jurisdiction and venue are not

  disputed for purposes of this action.

  II.   Statement Of The Action – LR 3.06(2)

        DISH asserts a claim against Defendants for direct copyright infringement

  under 17 U.S.C. § 501. On March 30, 2020, the Court ordered that DISH’s motion
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 2 of 36 PageID 11021




  for summary judgment was granted as to DISH’s “ownership of valid copyrights in

  the Registered and Unregistered Works.” (Doc. 257 at 3.)

         DISH alleges that Defendants infringed DISH’s copyrights in the Registered

  and Unregistered Works by transmitting these works over the internet to the users

  of Defendants’ UlaiTV and AhlaiTV set-top boxes (“STBs”), using content delivery

  networks (“CDNs”) paid for and operated by Defendants. Pursuant to 17 U.S.C. §§

  502 and 504-505, DISH requests an award of statutory damages for Defendants’

  alleged infringement of each of the Registered Works, disgorgement of Defendants’

  profits for the alleged infringement of the Unregistered Works, attorney’s fees and

  costs, and a permanent injunction.

         Defendants disclaim any involvement in selecting or capturing Plaintiff’s

  channels. Instead, Defendants allege that they purchased STBs from a third-party

  supplier containing a preinstalled third-party software application that points or

  links to URLs already available on the Internet. Defendants maintain that their

  use of a CDN (i.e., an internet service provider) was merely to improve the quality

  and reliability of Internet connectivity. Defendants assert that Plaintiff’s sole claim

  for direct, and not secondary, copyright infringement should be denied.

  III.   Statement Of Each Party’s Position – LR 3.06(3)

         A.    DISH’s Statement

         1.    DISH’s claim for direct copyright infringement has only two elements:

  “(1) ownership of a valid copyright, and (2) copying of constituent elements of the

  work that are original.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340,


                                            2
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 3 of 36 PageID 11022




  361 (1991). Copying means the violation of any of the exclusive rights of copyright,

  including the right to publicly perform a work. 17 U.S.C. § 106(4).

                                  DISH’s Copyright Ownership

         2.     The first element requiring copyright ownership was established at

  summary judgment where the Court found DISH’s “ownership of valid copyrights

  in the Registered and Unregistered Works.” (Doc. 257 at 3; see Doc. 246 at 19-44.)

  The copyrights owned by DISH “are the exclusive right to distribute and publicly

  perform the Registered and Unregistered Works in the United States.” (Doc. 246

  at 37; see also id. at 4, 7.)

         3.     The Registered Works consist of four audiovisual works registered

  with the United States Copyright Office (“USCO”) that aired on Protected Channels

  exclusively licensed to DISH by the MBC Network. (Doc. 246 at 4-5, 30-34, 37-44.)

  The Unregistered Works consist of fifty-five audiovisual works not registered with

  the USCO that aired on Protected Channels exclusively licensed to DISH by the

  Networks MBC, IMD, World Span, Dream, and Al Jazeera. (Id. at 4-5, 30-44, citing

  to and adopting DISH’s defined term “Unregistered Works” that included the fifty-

  five referenced works).

         4.      DISH “prov[ed] first publication of the Unregistered Works in foreign

  countries that are treaty parties” and “[a]s a result, these works are protected under

  the Act even though they have not been registered.” (Id. at 19-27.)




                                              3
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 4 of 36 PageID 11023




        5.     The question for trial on Defendants’ liability is whether Defendants’

  infringed DISH’s copyrights in the Registered and Unregistered Works (“Works”)

  by copying, i.e., publicly performing, those Works.

                         Infringement of DISH’s Copyrights

        6.     To publicly perform means “to transmit or otherwise communicate a

  performance . . . to the public, by means of any device or process.” 17 U.S.C. § 101.

  (emphasis added). Infringement of the public performance right is not confined to

  the content originator; instead, each party involved in the process of performing

  an audiovisual work is subject to liability. Am. Broad. Cos. v. Aereo, Inc., 573 U.S.

  431, 451 (2014) (streaming of content owners’ broadcast television programming

  held to violate public performance right and observing that under the Copyright

  Act “both the broadcaster and the viewer of a television program ‘perform’” and an

  intermediary “itself performs, even if when doing so, it simply enhances viewers’

  ability to receive broadcast television signals”); see H.R. Rep. No. 94-1476, at 63-

  64 (1976) (“[A]ny act by which the initial performance or display is transmitted,

  repeated, or made to recur would itself be a ‘performance’” and such act may be

  accomplished by any means, “‘either directly or by means of any device or process,’

  including all kinds of equipment for reproducing or amplifying sounds or visual

  images, any sort of transmitting apparatus, any type of electronic retrieval system,

  and any other techniques and systems not yet in use or even invented”) (emphasis

  added).




                                            4
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 5 of 36 PageID 11024




        7.     Defendants infringed DISH’s exclusive right to publicly perform the

  Works in at least two ways – either of which is sufficient alone to hold Defendants

  liable for direct copyright infringement. Defendants infringed DISH’s copyrights

  in the Works by communicating or delivering the Protected Channels airing the

  Works from their CDNs to users of their STBs. Defendants also infringed DISH’s

  copyrights in the Works by communicating or “pushing” the Protected Channels

  airing the Works from encoders to their CDNs. Encoders are a form of computer

  that transformed the Protected Channels and the Works airing on those channels

  into formats suited for streaming. Either action is grounds for finding Defendants

  liable for the infringement of DISH’s copyrights.

        8.     The Court correctly found at summary judgment that “Defendants do

  not meaningfully dispute that the Protected Channels were available through their

  set-top boxes.” (Doc 246 at 46 [“Defendants maintain that the Protected Channels

  are accessible through their UlaiTV and AhlaiTV set-top boxes . . . .”]; see id. at 47

  [“According to the Defendants, the entities that sold them the set-top boxes (‘STB

  Suppliers’ or ‘Channel Providers’) are the ones responsible for the accessibility or

  transmission of the Protected Channels.”].) Likewise, the Court found no genuine

  dispute that the Works aired on the Protected Channels. (Id. at 4.) Defendants,

  however, are unwilling to stipulate the Protected Channels or Works aired to users

  of their STBs, necessitating testimony at trial on this previously undisputed issue.

        9.     Accordingly, DISH will present testimony from its expert witness, Mr.

  Metral, who provided an expert report documenting more than 850 instances from


                                            5
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 6 of 36 PageID 11025




  June 2015 through May 2017 where Protected Channels were transmitted to the

  STBs. Mr. Metral’s testimony is supported by reports prepared concurrent with the

  monitoring, screenshots of the Protected Channels airing to the STBs, and network

  traffic logs that allowed for identification of the URLs and CDNs used in delivering

  the Protected Channels to the STBs.

        10.   DISH will also present testimony from Networks (DISH’s licensors of

  the Protected Channels) that reviewed Mr. Metral’s findings concerning the dates

  Protected Channels were transmitted to users of Defendants’ STBs. The Networks

  identified specific copyrighted works, i.e., the Registered and Unregistered Works,

  that aired on the Protected Channels on the same dates. In addition, the Networks

  identified all the Registered Works and certain Unregistered Works in screenshots

  provided by Mr. Metral that were taken while the Protected Channels were airing

  to users of Defendants’ STBs. The airing of the Works to users of Defendants’ STBs

  directly infringes DISH’s exclusive right to publicly perform the Works.

                  Defendants’ Liability For Infringing DISH’s Copyrights

        11.   The remaining question, and the one the Court found to create a fact

  issue at summary judgment, is who is responsible for airing the Works: Defendants

  or non-parties located abroad that sold Defendants the STBs (the “STB Suppliers”).

  (Doc. 246 at 46-47.)

        12.   Defendants contracted for, paid for, and controlled the operation of

  the CDNs. The significance of Defendants’ CDNs in transmitting the Works cannot

  be understated: turning off the content delivery services acquired from the CDNs


                                           6
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 7 of 36 PageID 11026




  meant shutting down delivery of Protected Channels to users of Defendants’ STBs.

  Defendants’ unsupported claim that the Protected Channels were freely available

  on websites, even if true, is immaterial as the Protected Channels were transmitted

  to users of Defendants’ STBs only one way and that was using Defendants’ CDNs.

        13.   Defendants’ story claiming the STB Suppliers operated the CDNs and

  Defendants were only middlemen passing information from the CDNs to the STB

  Suppliers is uncorroborated and unbelievable. Defendants have not produced even

  a single communication with the STB Suppliers. However, DISH served subpoenas

  on the CDN companies that yielded a host of communications between Defendants

  and the CDN companies concerning the operation of the CDNs, not one of which

  copied the STB Suppliers. The communications between Defendants and the CDN

  companies clearly establish Defendants operated the CDNs. Even if Defendants’

  “middleman” story were believed, Defendants still operated the CDNs to transmit

  the Protected Channels using information that Defendants requested and obtained

  from the STB Suppliers. Defendants are liable for the first act of direct copyright

  infringement set out above – transmitting the Works from their CDNs to the users

  of their STBs – and that alone is sufficient to enter judgment for DISH.

        14.   Defendants are also responsible for the second act of direct copyright

  infringement – pushing Protected Channels airing the Works to the CDNs – which

  is an independent basis for liability. Defendants operated encoders used to push

  Protected Channels to their CDNs – one encoder was located in Defendants’ offices

  in Tampa and Defendants acquired other encoders in Germany from Cetel GmbH.


                                           7
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 8 of 36 PageID 11027




  Defendants will be unable to transform their simple statements in emails with the

  CDN companies, for example “I can push stream fine from Gaby[’s] encoders in

  Germany . . . Gaby [is] testing it,” to mean that the STB Suppliers were responsible

  for pushing the Protected Channels to Defendants’ CDNs.

        15.    Defendants also used a type of computer software called middleware

  to connect their STBs to the channel streams being transmitted from their CDNs.

  Through the middleware, Defendants would also update channel stream URLs and

  restart the transmission of channels to their STBs when an existing URL stopped

  working, for example if the URL was disabled by Defendants’ CDN in response to

  DISH’s copyright infringement notice. Although Defendants and their CDNs were

  sent at least 182 copyright infringement notices concerning works aired on the

  Protected Channels, Defendants’ copyright infringement continued for at least

  eight months after this case was filed.

        16.    Defendants are jointly and severally liable for the willful infringement

  of DISH’s copyrights. Defendants TCI and PTI are effectively the same company,

  as the Court recognized at summary judgment, and properly treated as alter egos.

  (Doc. 246 at 5.) Defendant Fraifer is equally liable because Fraifer is the founder,

  sole owner, and served as the sole officer of TCI and PTI during the time period of

  the infringement and all employees and consultants, whether working for TCI or

  PTI, reported to Fraifer. (Doc. 246 at 5.) Thus, Fraifer had the ability to supervise

  and a financial interest in the infringement. Fraifer also personally participated in

  the infringement, as established by his hands-on involvement with the CDNs that


                                            8
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 9 of 36 PageID 11028




  were instrumental in transmitting the Works and the encoders used to deliver the

  Works to the CDNs.

        B.     Defendants’ Statement

        1.     As this Court has already found, the Supreme Court’s holding ABC,

  Inc. v. Aereo, Inc., 573 U.S. 431 (2014) and the cited legislative history of the 1976

  Copyright Act does not support Dish’s claim against the Defendants for direct

  copyright infringement. (Dkt. 246 at 50.) Indeed, Aereo did not change the

  longstanding requirement that “[a] defendant may be held directly liable only if it

  has engaged in volitional-conduct in violation of the Act.” 573 U.S. at 453

  (volitional-conduct requirement “is firmly grounded in the Act’s text.”).

        2.     In denying Dish’s motion for summary judgment, this Court found

  “[t]he cases upon which Dish primarily relies … do not lead [] to a contrary

  conclusion.” Dkt. 246 at 50. The United States Supreme Court in Aereo

  emphasized the importance of analyzing technological advancements on a case by

  case basis when determining whether a defendant has ‘performed’ under the Act

  including careful consideration under 17 U.S.C. §101. Aereo, 573 U.S. at 433 (“In

  other cases involving different kinds of service technology providers, a user’s

  involvement in the operation of the provider’s equipment and selection of the

  content transmitted may well bear on whether the provider performs within the

  meaning of the Act.”); Id., at 450.

        3.     Dish fails to establish direct copyright infringement because a third

  party, not Defendants, selected and provided links or “delivered” or “pushed” the


                                            9
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 10 of 36 PageID 11029




  purported channel streams containing the allegedly infringing works, which were,

  in turn, allegedly requested, sent to and accessed by end users of a third-party

  application preinstalled on the STBs by a third-party manufacturer, Lenkeng, to

  access such content. Defendants did not capture a broadcast signal, originate,

  copy, select nor provide any transmissions or content. Instead, third-parties were

  responsible for originating any allegedly infringing content or transmission

  through a third-party application preinstalled by the STB providers.

        4.     Defendants simply did not publicly perform the Works because their

  purchase of the STBs and use of a CDN (an internet service provider) does not

  constitute a volitional act rising to the level of direct infringement under the

  Copyright Act. See Cartoon Network LP, LLLP, 536 F.3d at 130-33 (requiring

  volitional act for direct liability for copyright infringement); CoStar Group, Inc.

  373 F.3d at 550; see Aereo, Inc., 573 U.S. at 453 (emphasizing that the volitional

  act requirement “…is firmly grounded in the Act’s text.”); Bwp Media United

  States v. T&S Software Assocs., 852 F.3d 436, 444 (5th Cir. 2017) (requiring a

  volitional act for direct infringement liability).

        5.     The Defendants sold STBs which were operated by end users for

  multiple non-infringing uses and functions including internet access, browsing, e-

  mail, word processing and a host of other common applications available from the

  Google Play Store such as YouTube or Pandora. Indeed, the products sold by

  Defendants were Android-based micro-computers not unlike many other smart




                                             10
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 11 of 36 PageID 11030




  devices in the marketplace. Like any computer, they may be used with a keyboard,

  mouse, USB drive, monitor and other peripherals.

        6.     The Court distinguished the facts in Aereo from the instant case,

  stating, “[u]nlike here . . . the defendant [in Aereo] not only supplied equipment to

  its customers, but also used its own technology (antennas, transcoders, and

  servers) to capture the broadcast signal, translate it into digital data, and then store

  and transmit the data to the subscriber over the internet.” (Doc. 246 at 50).

  Defendants did not create or originate any alleged transmission; capture,

  transcode, or transmit the alleged transmission or any broadcast signals; own or

  rent transcoders, antennas or servers; or store, translate, save, or make any copies

  in way whatsoever. Instead, third-parties were responsible for any allegedly

  infringing content or transmission through a third-party application on the STBs.

  See 573 U.S. at 431.

        7.     Defendants’ mere use of a CDN cannot be classified as a cable

  television provider under the Copyright Act, nor does it constitute ‘equipment’

  being ‘leased’ as described in Aereo. See id. Defendants sold STBs (Android-based

  microcomputers) capable of and intended for non-infringing uses and the use of a

  CDN to improve and provide reliable internet connectivity is not the equivalent of

  the infringement-specific ‘equipment’ installed and controlled by Defendants in

  Aereo “to capture the broadcast signal, translate it into digital data, and then store

  and transmit the data.” Id.; Dkt. 246 at 50.




                                            11
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 12 of 36 PageID 11031




        8.    Defendants will present testimony from Mr. Gaby Fraifer and Mr.

  Adib Sfeir establishing that the Defendants did not create or originate any alleged

  transmission; capture, transcode, or transmit any alleged transmission nor any

  broadcast signals; own or rent transcoders, antennas or servers; nor store,

  translate, save, or make any copies whatsoever.        Instead, third-parties were

  responsible for any allegedly infringing content or transmission through a third-

  party application preinstalled on the STBs by its manufacturer, Lengkeng, a

  Chinese company.

        9.    As this Court found at summary judgment, Defendants’ account is

  “buttress[ed]” by testimony “including that third parties ZaapTV and Lenkeng

  offered channels for Defendants’ PlanetiTV and UlaiTV” STBs. Dkt. 246 at 49. In

  denying Dish’s motion for summary judgment, the Court also found that “[t]he

  record also contains evidence of an agreement by which a different third party,

  Cressida Telecom, provided the Defendants with audiovisual streams of channels

  as they are available on the internet.” Id. Plaintiff does not deny that PTI entered

  into an agreement with Cressida Telecom AB which predated the alleged

  infringement. Nor does Plaintiff deny that CDN services were not required to use

  the STBs purchased from Cressida Telecom. As the Magistrate Judge Tuite found,

  “these facts and the justifiable inferences that can be drawn from them … could

  reasonably be viewed as bolstering Fraifer’s assertion that the STB Suppliers

  provided the Protected Channels during the relevant timeframe.” Id., at 49-50.




                                          12
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 13 of 36 PageID 11032




        10.    Plaintiff’s emphasis on the Defendants’ use of the CDN is misplaced.

  While Defendants certainly contracted for, paid for, and controlled the CDNs they

  did not originate, control or generate any transmission. As this Court recognized

  “they used the CDNs only to improve the quality of the content available through

  the set-top boxes” and “the entities that sold them the set-top boxes (STB Suppliers

  or Channel Providers) are the ones responsible for the accessibility or transmission

  of the Protected Channels.” (Doc. 246 at 46-47). The Magistrate correctly relies on

  Fraifer’s corroborated testimony in “that the set-top boxes arrive equipped with

  software or an application that points or links to channels already available on the

  internet, as well as hardware or a player that converts the link to something

  watchable over the internet.” (Doc. 246 at 47).

        11.    Dish’s misplaced emphasis on the Defendants’ CDN fails to recognize

  and accurately characterize the use and functionality of the CDNs which essentially

  act as an Internet service provider to end users of the STBs. See Limelight

  Networks, Inc., 241 F. Supp. 3d at 604; 17 U.S.C. 512(a). It is unremarkable that

  removing Internet access would result in the inaccessibility of any URL streaming

  on the Internet. If any CDN (like any Internet service provider) were to be turned

  off, of course, no data would flow through it but that fact does not equate to control

  over preexisting content, available on the Internet from third-parties, or direct

  liability for any such content passing through such systems which are indisputably

  selected or requested from end users and originated by third parties. To be sure,

  disabling an internet connection


                                           13
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 14 of 36 PageID 11033




         12.     What is probative is who transmitted the works, who committed a

  volitional act and whether such an act substantiates a performance or distribution

  of the Works. Here, there can be no question that end users requested, and third-

  party STB suppliers and channel providers selected and provided such content, not

  Defendants. And, contrary to Plaintiff’s position, Defendants used middleware to

  provide technical maintenance support services to address complaints relating to

  internet connectivity issues.

         13.     While Defendant Fraifer was the President and sole shareholder of

  TCI and PTI, it must be emphasized he did not earn and or receive any salary,

  distribution and/or dividend in direct relation to the sale of the STBs nor directly

  related to any alleged infringement activity. Indeed, TCI certainly did not heavily

  profit from the sales of the STBs, and such monetary value was a relatively small

  part of TCI’s entire business during the relevant time period. Mr. Fraifer, acting

  in his corporate capacity, in a company he worked decades to build, simply did not

  possess the requisite involvement nor direct financial interest with respect to

  TCI’s and PTI’s alleged infringement activity and he certainly should not be held

  individually l i ab l e fo r th e ac ts o f a t h i r d- p ar ty m a nu f act u r er .


  IV.    Exhibit List With Objections – Local Rule 3.06(4)

         DISH’s exhibit list with Defendants’ objections is attached as Exhibit 1, while

  Defendant’s exhibit list with DISH’s objections is attached as Exhibit 2. The parties

  agree that, for good cause shown, limited supplementation of exhibit lists will be

  permitted through the conclusion of trial unless the opposing party will be unfairly


                                                 14
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 15 of 36 PageID 11034




  prejudiced by such supplementation. A party may offer an exhibit identified on the

  other party’s exhibit list. Each party reserves the right to add, subtract, or modify

  its objections set forth on the other party’s exhibit list.

  V.     Witness List With Objections – Local Rule 3.06(5)

         DISH intends to call or may call for trial the following fact witnesses, either

  as part of DISH’s case in chief or in rebuttal. DISH reserves the right to change its

  list of witnesses based on the Court’s ruling on pending or later filed motions or

  the resolution of any objections. DISH may call these fact witnesses, as well as its

  expert witness, in any order to accommodate the witnesses’ schedules.

         1.     Elizabeth Reimersma. Ms. Reimersma is likely to testify as corporate

  representative on behalf of Plaintiff DISH Network L.L.C.

                Objection: Defendants do not object to Ms. Reimersma’s substitution

         as Plaintiff’s corporate representative subject to Plaintiff being bound by the

         testimony of its prior corporate representative, Ms. Izabela Slowikowska.

         2.     Defendant Gaby Fraifer. Mr. Fraifer is likely to testify individually and

  as corporate representative on behalf of Defendants TCI and PTI.

                Objection:

         3.     Adib Sfeir. Mr. Sfeir is a former employee of Defendants TCI and PTI

  and likely to testify.

                Objection:

         4.     George Ferzli. Mr. Ferzli is Defendants’ accountant and likely to testify

  if reasonable stipulations concerning Defendants’ revenues cannot be reached.


                                             15
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 16 of 36 PageID 11035




               Objection:

        5.     Pascal Metral. Mr. Metral is DISH’s expert witness but also previously

  emailed notices of copyright infringement to Defendants and CDNs which is not

  subject matter constituting expert testimony. Mr. Metral is likely to testify as a fact

  witness if reasonable stipulations to the sending of such notices cannot be reached.

  Mr. Metral may also testify as a fact witness to aspects of monitoring the Protected

  Channels on the STBs if that testimony is found to be non-expert in nature.

               Objection: Defendants object to Mr. Metral’s expert testimony for the

        reasons stated in Defendants’ Daubert Motion In Limine filed at Doc. 298.

        6.     Stephen Ferguson. Mr. Ferguson is DISH’s counsel of record, having

  only recently appeared in the case, but also previously emailed and mailed notices

  of copyright infringement to Defendants and CDNs. Mr. Ferguson is likely to testify

  if reasonable stipulations to the sending of such notices cannot be reached.

               Objection:

        Defendants intend to call or may call for trial the following fact witnesses,

  either as part of Defendants’ case in chief or in rebuttal. Defendants reserve the

  right to change their list of witnesses based on the Court’s ruling on pending or

  later filed motions or the resolution of any objections. Defendants may call these

  fact witnesses, as well as DISH’s expert witness, in any order to accommodate the

  witnesses’ schedules:

        1.     Gaby Fraifer. Mr. Fraifer is likely to testify individually and as

  corporate representative on behalf of Defendants TCI and PTI.


                                            16
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 17 of 36 PageID 11036




        Objection:

        2.     Adib Sfeir. Mr. Sfeir is a former employee of Defendants TCI and PTI

  and likely to testify on behalf of Defendants.

        Objection:

        3.     George Ferzli. Mr. Ferzli is Defendants’ accountant and likely to

  testify if reasonable stipulations concerning the admissibility of Defendants’

  produced tax returns and financial documents cannot be reached.

               Objection:

        4.     Elizabeth Reimersma. Ms. Reimersma is likely to be offered by

  Plaintiff as a substitute corporate representative on behalf of Plaintiff DISH

  Network L.L.C.

               Objection:

        5.     Pascal Metral. Mr. Metral is likely to be offered as DISH’s expert

  witness. Pending the Court’s consideration of Defendants’ Daubert Motion In

  Limine [Doc. 298], Defendants reserve the right to call Mr. Metral.

               Objection:


  VI.   Expert Witness List With Objections – Local Rule 3.06(6)

        DISH intends to call Pascal Metal of Nagravision, SA as its expert witness.

  The Court authorized Mr. Metral to appear by videoconference at trial. (Doc. 301.)

  Mr. Metral will testify that the Protected Channels were transmitted to users of

  Defendants’ STBs on more than 850 instances between June 25, 2015 and May 3,

  2017, which Protected Channels are identified in the daily monitoring reports and


                                           17
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 18 of 36 PageID 11037




  screenshots attached to his expert report. Mr. Metral will also testify concerning

  CDNs used in transmitting the Protected Channels to users of Defendants’ STBs,

  which CDNs are identified through the network traffic logs attached to his expert

  report and documented in the attached monitoring reports that incorporate URLs

  of the channel streams transmitted using the CDNs.

        Objections:     Defendants object for the reasons stated in Defendants’

  Daubert Motion In Limine to Exclude the Report and Testimony of Pascal Metral

  (Doc. 298).

  VII. Damages – Local Rule 3.06(7)

        DISH requests the following damages and other relief:

        1.      Statutory damages of $150,000 for each of the four Registered Works

  Defendants’ willfully infringed, for a total of $600,000, under 17 U.S.C. § 504(c).

  Defendants and their CDNs were sent at least 182 copyright infringement notices

  and Defendants continued transmitting the Protected Channels to the users of

  their STBs for approximately eight months after DISH filed this case against them.

        2.      Defendants’ profits attributable to Defendants’ infringement of the

  Unregistered Works under 17 U.S.C. § 504(b). Defendants’ profits attributable to

  the infringement consist of revenues received from the sale of STBs and related

  subscription plans, which total at least $457,290 from July 1, 2015 to March 31,

  2017 – a period slightly less than the time period of the documented infringement.

        3.      Attorney’s fees and costs under 17 U.S.C. § 505.

        Defendants request the following damages and relief:


                                           18
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 19 of 36 PageID 11038




        1.    Plaintiff’s alleged damages have no basis in fact or law, and thus

  should not be granted by this Court.

        2.    Defendants seek recovery of reasonable attorney’s fees and costs

  pursuant to 15 U.S.C. § 505.

        3.    All other monetary relief that is determined by the Court to be just and

  proper.



  VIII. Deposition Testimony – Local Rule 3.06(8)

        DISH intends to offer the following deposition transcripts at trial in lieu of

  the witness’s live testimony:

        1.    Sajid Maqsood, deposition taken on January 8, 2018. Mr. Maqsood is

  Defendants’ CDN consultant and believed to reside in California. Defendants have

  expressed that Mr. Maqsood is unwilling to voluntarily attend trial.

        2.    Haytham Elmokadem, World Span Network, deposition taken on May

  19, 2021, per agreement of the parties.

        3.    Pierre Ayoub, IMD Network, deposition taken on May 20, 2021, per

  agreement of the parties.

        4.    Eithar Abutaha, Al Jazeera Network, deposition to be taken May 24,

  2021, per agreement of the parties.

        5.    John Whitehead, MBC Network, deposition to be taken May 25, 2021,

  per agreement of the parties.




                                            19
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 20 of 36 PageID 11039




        Defendants intend to offer the following deposition transcripts at trial in

  lieu of the witness’s live testimony:

        1.      Sajid Maqsood, deposition taken on January 8, 2018. Mr. Maqsood,

  is the owner of Unisoft, an independent contractor, responsible for providing

  consulting and IT services to Defendants. Mr. Maqsood is believed to reside in

  California.

        2.      Haytham Elmokadem, World Span Network, deposition taken on May

  19, 2021, per agreement of the parties.

        3.      Pierre Ayoub, IMD Network, deposition taken on May 20, 2021, per

  agreement of the parties.

        4.      Eithar Abutaha, Al Jazeera Network, deposition to be taken May 24,

  2021, per agreement of the parties.

        5.      John Whitehead, MBC Network, deposition to be taken May 25, 2021,

  per agreement of the parties.

        6.      Kevin McMonnies, an employee of NagraStar, LLC, deposition taken

  on March 23, 2018.

        7.      Izabela Slowikowska, Dish Network, L.L.C.’s designated corporate

  representative, deposition taken on January 7, 2013. Plaintiff has indicated that

  Ms. Slowikowska is no longer employed by Dish Network, L.L.C. and unavailable

  to testify at trial. Ms. Slowikowska is believed to reside in Colorado.




                                            20
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 21 of 36 PageID 11040




  IX.   Admitted Facts – Local Rule 3.06(9)

        A.     Facts Stipulated By DISH

        8.     “TCI” means Tele-Center, Inc., a Florida corporation.

        9.     “PTI” means Planet-Telecom, Inc., a Florida corporation.

        10.    “Fraifer” means Gaby Fraifer, an individual resident of Florida.

        11.    “Dish” means DISH Network L.L.C., a Colorado limited liability

  company.

        12.    “EchoStar” means DISH’s sister company that was part of a joint

  venture as an owner in NagraStar LLC prior to 2017.

        13.    "STBs" means the UlaiTV set-top box or digital media player and

  AhlaiTV set-top box or digital media player.

        14.    “Plan” means the 1 Year Maintenance/Support plan for the UlaiTV

  set-top box or digital media player and AhlaiTV set-top box or digital media player.

        15.    “CDN” is an acronym for content delivery network.

        16.    Fraifer is the sole shareholder and President of TCI and PTI, and has

  been at all times.

        17.    TCI started selling STBs around 2009/2010

        18.    PTI entered into an agreement with Cressida Telecom AB dated May

  5, 2011.

        19.    CDN services were not required in order to use the STBs purchased

  from Cressida Telecom AB.




                                          21
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 22 of 36 PageID 11041




        20.   From 2013 to 2016, TCI sold and distributed prepaid telephone calling

  cards, pre-paid long-distance cards, in addition to STBs.

        21.   PTI entered into that certain service order form with Octoshape for

  CDN services on June 1, 2014, which was signed by Fraifer as President of PTI and

  paid for by TCI, and such service ended on June 30, 2015.

        22.   PTI entered into an agreement with Verizon for CDN services on May

  21, 2015, which was signed by Fraifer as President of PTI and paid for by TCI, and

  such agreement was terminated on May 23, 2016.

        23.   PTI entered into an agreement with Tulix for CDN services on May 26,

  2016, which was signed by Fraifer as President of PTI and paid for by TCI.

        24.   “Foreign Channels” means Al Arabiya, Al Hayah 1/Al Hayat, Al

  Jazeera Arabic News, Al Nahar, Al Nahar Drama, Al Nahar Sport, Dream 2, Future

  TV/Future International, Iqraa, LBC, LDC, MBC1, MBC Drama, MBC3/Kids, MBC

  Masr, Murr TV/MTV, New TV/Al Jadeed, Noursat, ONTV, and OTV.

        25.   "Registered Works" means the works as referenced as follows: "Chef

  Hassan, (Episode 289)" Reg. #PA 1-992-315; "Tasali Ahla Alam (Episode 51)," Reg.

  #PA-1-992-317; "Saherat Al Janoub (Season 2, Episode 15)," Reg. #PA-1-992-319;

  "Sabah Al Khair Ya Arab (Episode 85)," Reg. #PA-1-992-320.

        26.   “Network Contracts” means the copies of DISH’s written agreements

  with licensing agents and foreign networks for DISH’s alleged license for the

  Channels.




                                          22
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 23 of 36 PageID 11042




        27.    On December 22, 2017 Dish served upon Defendants an expert report

  entitled, “Technical Analysis of Channel Monitoring on UlaiTV and AhlaiTV

  Services” authored by Pascal Metral.

        28.    With regard to Pascal Metral’s background and qualifications the

  Metral Report states that they are set forth in the curriculum vitae (“CV”) attached

  to the Metral Report as Exhibit 1.

        29.    The Metral Report confirms that, as of the date of the Metral Report,

  Pascal Metral has not testified as an expert witness at deposition or trial in the past

  4 years and that he has not authored any publications in, at least, the past ten years.

        30.    The screen captures contained in the Metral Report do not include a

  uniform source locator (“URL”).

        31.    Dish is a member of IBCAP.

        32.    At some point between 2016 and 2017, Mr. Chris Kueling served

  simultaneously as Executive Director for IBCAP and also as Dish’s Senior Vice

  President for international programming.

        33.    Nagra alleges that Nagra physically stored and monitored one UlaiTV

  STB (MAC address ending D1:15) at Nagravision in Switzerland.

        34.    Nagra alleges that Nagra physically stored and monitored one UlaiTV

  STB (MAC address ending D4:E9) at NagraStar in Colorado.

        35.    Nagra alleges that Nagra physically stored and monitored one

  AhaliTV STB (MAC address ending A9:48) at NagraStar in Colorado.




                                            23
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 24 of 36 PageID 11043




        36.   “MBC” means MBC FZ LLC which is organized under the law of the

  United Arab Emirates (the “UAE”) with its headquarters located in Dubai, UAE.

        37.   “IMD” means the International Media Distribution (Luxembourg)

  S.A.R.L.

        38.   “IMD Channels” means the following the Arabic language television

  channels: Al Hayah 1 channel; Future TV; Iqraa; LBC; LDC; Murr TV a/k/a MTV

  Lebanon; New TV a/k/a Al Jadeed; Noursat; ONTV; OTV.

        39.   “World Span” means the World Span Media Consulting, Inc.

        40.   “Trenta” means Trenta for Art Production and Distribution.

        41.   “Al Nahar Channels” means the following the Arabic language

  television channels: Al Nahar; Al Nahar Drama; Al Nahar Sport.

        42.   “Dream Media 2 Channel” means the Arabic language television

  channel Dream 2.

        43.   “Al Jazeera” means the Al Jazeera Media Network with its

  headquarters located in Doha, Qatar.

        44.   “Al Jazeera Channel” means the Arabic language television channel Al

  Jazeera Arabic News.

        B.    Facts Stipulated By Defendants

        1.    The STBs and Plans were sold on websites located at the domain

  names ulaitv.com and planetitv.com.au, which domain names were registered to

  PTI and paid for by TCI.




                                         24
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 25 of 36 PageID 11044




        2.      PTI entered into an agreement with Verizon for CDN services on May

  21, 2015, which was signed by Fraifer as President of PTI and paid for by TCI, and

  such agreement was terminated on May 23, 2016.

        3.      Fraifer is the founder of TCI and PTI and has been the sole

  shareholder of TCI and PTI at all times.

        4.      Fraifer served continuously as the sole officer of TCI and PTI from

  2013 until at least May 3, 2017.

        5.      PTI had no source of revenue, no employees, and was considered to

  be a department within TCI from June 25, 2015 to May 3, 2017.

        6.      TCI shared office space with PTI, paid the expenses of PTI, and

  employees of TCI performed the work of PTI from June 25, 2015 to May 3, 2017.

        7.      TCI and PTI were effectively the same company from June 25, 2015 to

  May 3, 2017.

        8.      The parties stipulate that Joint 1a -Joint 1e and Joint 2a-Joint 2b

  should be admitted into evidence at trial and further stipulate that:

        a. The 7 notices in Joint 1a were emailed by HNB on the dates identified in

             the emails and were received by Defendants;

        b. The 50 notices in Joint 1b were emailed by HNB on the dates identified

             in the emails to each of the recipient email addresses identified in the

             emails;




                                             25
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 26 of 36 PageID 11045




        c. The 8 notices in Joint 1c were emailed by Nagra on the dates identified in

              the emails to each of the recipient email addresses identified in the

              emails;

        d. The 15 notices in Joint 1d were mailed by HNB on the dates identified in

              the letters to the recipient mailing address identified in the letters;

        e. The 2 notices in Joint 1e were mailed by HNB on the dates identified in

              the letters to the recipient mailing address identified in the letters.

        f. The 93 notices in Joint 2a were emailed by HNB on the dates identified

              in the emails to the recipient email addresses identified in the emails;

        g. The 7 notices in Joint 2b were emailed by Nagra on the dates identified

              in the emails to the recipient email addresses identified in the emails.

       This stipulation concerns only the sending of the notices identified above and

  nothing in this stipulation shall impact any party’s ability to make arguments or

  present evidence at trial concerning receipt of any notices, the content or adequacy

  of any notices.

        9.       TCI and PTI’s office address was 4701 W. Hillsborough Ave., Tampa,

  Florida 33614 throughout 2015, 2016, and 2017.

        10.      Fraifer’s home address was 4801 Longwater Way, Tampa, Florida

  33615 throughout 2015, 2016, and 2017.


  X.    Agreed Principles Of Law – Local Rule 3.06(10)

        A.       Principles Of Law Stipulated By DISH

        Pending.


                                              26
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 27 of 36 PageID 11046




        B.    Principles Of Law Stipulated By Defendants

        1.    Copyright infringement is determined under the laws of the United

  States.

  XI.   Issues Of Fact – Local Rule 3.06(11)

        A.    DISH’s Statement Of Issues Of Fact For Trial

        1.    Whether Defendants distributed or publicly performed the Works,

  which can be established in either of two ways:

              a.     If Defendants communicated or “delivered” Protected Channels

        airing the Works to users of their STBs through their operation of the CDNs;

                                           or

              b.     If Defendants communicated or “pushed” Protected Channels

        airing the Works from encoders to their CDNs.

        DISH contends there is no genuine issue of fact that the Works aired on the

  Protected Channels sent to users of Defendants’ STBs, as determined by the Court

  at summary judgment and set forth above. However, Defendants will not stipulate

  that the Works aired on the Protected Channels, despite the summary judgment

  ruling and despite recent trial depositions of Networks establishing this fact, thus

  creating the following sub-issue of fact to the question above.

        2.    Whether the Works were aired to users of Defendants’ STBs as part of

  the Protected Channels, including whether:




                                           27
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 28 of 36 PageID 11047




               a.     Mr. Metral, DISH’s proposed expert witness that monitored the

        STBs, correctly observed the Protected Channels being transmitted to the

        STBs on the dates identified in his expert report and screenshots; and

               b.     The Networks are correct the Works aired on their respective

        Protected Channels on the dates identified in the expert report, and in cases

        are depicted in the accompanying screenshots attached to that report.

        3.     Whether Defendants’ copyright infringement of the Registered Works

  was willful to warrant enhanced statutory damages, including if Defendants were

  aware of any of the 175 copyright infringement notices sent to Defendants or their

  CDNs companies. Defendants stipulate to receiving only 7 copyright infringement

  notices sent to their counsel after this case was filed.

        4.     What amount of statutory damages should be awarded to DISH for

  Defendants’ infringement of the Registered Works;

        5.     What amount of Defendants’ profits should be awarded to DISH for

  Defendants’ infringement of the Unregistered Works, bringing into consideration:

               a.     Whether Defendants’ revenue from selling the STBs and related

        subscription or “warranty” plans are attributable to the infringement;

               b.     What amount of gross revenue did Defendants earn during the

        June 2015 to May 2017 time period the Unregistered Works were infringed;

        and




                                            28
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 29 of 36 PageID 11048




                    c.       Do Defendants have any deductible expenses, and what amount

           of Defendants’ gross revenue, if any, is attributable to elements other than

           Works that were infringed.

           6.       Whether DISH should be awarded attorney’s fees for prevailing in the

  case, which will be quantified post-trial along with costs under the Local Rules.

           7.       Whether Defendants should be held jointly and severally liable for the

  damages and other monetary relief awarded to DISH, including whether:

                    a.       Defendants TCI and PTI each committed infringement or are

           otherwise properly treated as alter egos, rendering them equally liable; and

                    b.        Defendant Fraifer is individually liable for having either (1)

           personally participated in the infringement, or (2) supervised the infringing

           activity and having a financial interest in that activity.

           8.       Whether Defendants should be permanently enjoined from infringing

  DISH’s copyrights in the Works and transmitting the Protected Channels in which

  DISH holds the exclusive right to distribute and publicly perform the works.

           B.       Defendants’ Statement Of Issues Of Fact For Trial 1

           1.       Whether Plaintiff has met its burden, as it must, in proving where and

  when “first publication” of each of the specific asserted unregistered foreign works

  occurred, and whether such publication occurred in a nontreaty country (e.g., Iraq

  and Iran) and the United States within 30 days, rendering the works United States


  1
   Defendants expressly reserve the right to amend this, and any other relevant section, of the Joint Final Pretrial
  Statement prior to trial given the recent trial depositions of World Span and IMD, and the upcoming scheduled
  depositions of Al Jazeera and MBC.


                                                            29
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 30 of 36 PageID 11049




  works subject to the registration requirement under 17 U.SC. 411(a). See 1 Nimmer

  on Copyright § 4.03 (2021) (“Insofar as national eligibility is concerned, U.S.

  copyright law adopts the thirty-day grace period regarding works “simultaneously”

  first published in two different nations.”); 17 U.S.C. 104(b).

        2.     Whether the products sold by Defendants are capable of substantial

  noninfringing use.

        3.     Whether Defendants use of a CDN to improve the quality of Internet

  connectivity meets the volitional conduct requirement for direct liability.

        4.     Whether Plaintiff has met its burden under Eleventh Circuit law in

  establishing, as it must, that Defendants’ have directly, and not secondarily,

  infringed each of the specific asserted registered and unregistered foreign works.

        5.     Whether Defendants are service providers as defined by the Copyright

  Act and thus protected by the safe harbor of 17 U.S.C. 512(a),(b), (k)(1).

        6.     Whether Plaintiff’s notices meet the required elements of 17 U.S.C.

  512(c)(3)(A).

        7.     Whether Plaintiff can meet its burden in showing any of Defendants’

  revenues are attributable to the alleged infringement of any of the asserted works.

        8.     Whether the UlaiTV and AhlaiTV STBs are comprised of hardware,

  and pre-installed software applications which can be used to perform functions

  such as Internet browsing, accessing e-mail and viewing home movies or digital

  photos. The UlaiTV and AhlaiTV STBs are also capable of downloading and

  running other Android applications from http://play.google.com (“Google Play”).


                                           30
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 31 of 36 PageID 11050




        9.     Whether a CDN is an internet service provider.

        10.    Whether TCI and PTI have operated in the telecommunications

  business including the selling of telephone cards, VOIP telephone systems and

  prepaid long-distance since their inception.

        11.    Whether “FTA” or “free-to-air” television and radio broadcasts in

  clear form which allows any person, individual or entity with the appropriate

  equipment to receive a broadcast signal and to view or listen to the content without

  requiring a subscription, other ongoing cost, or one-off fee.

        12.    Whether the UlaiTV and AhlaiTV products were shipped to

  Defendants with a preinstalled Android operating system and preinstalled

  software applications.

        13.    Whether the UlaiTV and AhlaiTV products were manufactured by

  Lenkeng, a Chinese company, not Defendants.

        14.    Whether Nagravision SA, a Swiss company is a joint venture partner

  of Dish Network, LLC in the ownership of Nagrastar, LLC.

        15.    Whether IMD, World Span, Dream Media, Al Jazeera and MBC

  simultaneously publish works aired on the channels they license to Plaintiff to non-

  treaty countries, Iraq and Iran, and the United States within 30 days.

        16.    Whether Defendants disclosed the names, contact information and

  addresses of the STB providers and Channel providers early in this litigation for

  the purposes of confirming, third parties, not Defendants provided the AhlaiTV

  and UlaiTV STBs with preinstalled software.


                                           31
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 32 of 36 PageID 11051




        17.    Whether Dish contends that the fee schedules and provisions

  contained in the Network Contracts are true, accurate and complete in all respects

  for each reporting period, including but not limited to all fee rates and schedules,

  net income allocations, and advertising income allocations, due and owing

  thereunder as confirmed by the foreign network representative trial depositions.

        18.    Whether Nagravision SA and Nagra, receive consideration in the form

  of compensation or other benefits either directly or indirectly from Dish and the

  Networks.

        19.    Whether Pascal Metral’s CV contains a section entitled “Professional

  Experience Summary” which confirms Mr. Metral has been employed solely as an

  attorney since the date he received a Master of Law.

        20.    Whether the Metral Report fails to disclose any experience regarding

  computer science, computer programming, engineering or any other professional

  position relating to these fields.

        21.    Whether Pascal Metral does not hold a science or technical degree of

  any kind.

        22.    Whether The Metral Report fails to explain how Mr. Metral’s

  experience led to the conclusions reached, why that experience is a sufficient basis

  for his opinion or how that experience reliably applied to the facts asserted in the

  Metral Report.




                                          32
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 33 of 36 PageID 11052




         23.   Whether Pascal Metral and Nagra conducted monitoring of network

  traffic to and from the STBs without the express consent of Defendants or any

  CDN.

         24.   Whether the Metral Report fails to identify any end users of the STBs.

         25.   Whether the Network traffic as that term is used in the Metral Report

  is comprised of electronic communications as defined by 18 U.S.C. 2510(12).

         26.   Whether the screen captures contained in the Metral Report fail to

  include a printout of the date and time corresponding with the date and time said

  screen captures were allegedly captured or printed as generated by the computer

  system from which they were allegedly captured or printed.

         27.   Whether Dish was aware of the processes used by Pascal Metral and

  Nagra as described in the Metral Report.

         28.   Whether the Metral Report details a process utilizing Wireshark

  software in combination with other hardware and software to capture content and

  network traffic to and from the STBs which was subsequently stored on NagraStar,

  LLC’s and/or Nagravision SA’s database.

         29.   Whether the Metral Report including the exhibits thereto were

  prepared for purposes of litigation.

         30.   Whether Nagra implemented a different screenshot capturing process

  to generate many of the screenshots included in the attached exhibit to the Nagra

  Report in comparison to Nagra’s screenshot capturing process as described in the

  Nagra Report.


                                          33
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 34 of 36 PageID 11053




        31.   Whether the preinstalled software application of the STBs provided

  access to FTA Channels as transmitted by the foreign networks in the Middle East,

  not as Dish allegedly transmits or otherwise provides such Channels in the United

  States.

        32.   Whether the Metral Report fails to include a rate of error or otherwise

  specifically describe how frequent downtime was in the alleged availability of

  channels allegedly monitored on the AhlaiTV and UlaiTV STBs.

        33.   Whether the frequent downtime and freezing reported in the Metral

  Report precluded the airing of, or impaired the ability to perceive images and/or

  sound for any of the allegedly infringed Registered or Unregistered Works.

        34.   Whether the foreign network representatives relied on personal

  knowledge or hearsay in submitting the declarations relied upon by this Court in

  ruling on the issue of ownership at summary judgment.

        35.   Whether the foreign network representatives alleged identification of

  unregistered works airing on their respective networks relied upon hearsay and

  not personal knowledge as stated in their declarations at Dkt. 146.

  XII. Issues Of Law – Local Rule 3.06(12)

        A.    DISH’s Statement Of Issues Of Law For Trial

        1.    Whether Defendants’ communication or delivery of the Works from

  their CDNs to users of their STBs constitutes a public performance?

        2.    Whether Defendants’ communication or pushing of the Works from

  encoders to their CDNs constitutes a distribution or public performance?


                                          34
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 35 of 36 PageID 11054




        B.       Defendants’ Statement Of Issues Of Law For Trial

        Defendants’ Statement of Issues of Law For Trial are attached hereto as

  Exhibit 3.

  XIII. Pending Motions

        Pending before the Court is Defendants’ Daubert Motion In Limine To

  Exclude the Testimony and Report of Plaintiff’s Expert Witness, Pascal Metral

  (Doc. 298.).

  XIV. Further Settlement Discussions – Local Rule 3.06(13)

        The parties have participated in mediation with a private mediator and three

  settlement conferences with Magistrate Judge Flynn, most recently a settlement

  conference with Judge Flynn on April 19, 2021 that resulted in an impasse. The

  parties do not believe that further settlement discussions will be useful.

  XV. Certifications – Local Rule 3.06(14)

        In preparing this final pretrial statement, I have aimed for the just, speedy,

  and inexpensive resolution of this action


  Dated: May 21, 2021

  /s/ Timothy M. Frank                          /s/ Joseph R. Sozzani
  Joseph H. Boyle (pro hac vice)                Joseph R. Sozzani
  Timothy M. Frank (pro hac vice)               Florida Bar Number 120297
  HAGAN NOLL & BOYLE, LLC                       INFINITY IP, PLLC
  Two Memorial City Plaza                       222 West Bay Drive
  820 Gessner, Suite 940                        Largo, Florida 33770
  Houston, Texas 77024                          Telephone: (727) 687-8814
  Telephone: (713) 343-0478                     JSozzani@InfinityIPLaw.com
  Facsimile: (713) 758-0146
  joe.boyle@hnbllc.com                          Derrick L. Clarke
  timothy.frank@hnbllc.com                      Florida Bar Number 95550


                                           35
Case 8:16-cv-02549-TPB-CPT Document 302 Filed 05/21/21 Page 36 of 36 PageID 11055




                                                 Law Office of Derrick L. Clarke, PA
  James A. Boatman, Jr.                          146 2nd Street North, Suite 310
  Florida Bar No. 0130184                        St. Petersburg, Florida 33701
  THE BOATMAN LAW FIRM PA                        Telephone: (727) 379-4434
  3021 Airport-Pulling Rd. N., Ste. 202          dclarke@dclarkelegal.com
  Naples, Florida 34105
  Telephone: (239) 330-1494                      Attorneys for Defendants Tele-
  Facsimile: (239) 236-0376                      Center, Inc., Planet Telecom, Inc.,
  jab@boatman-law.com                            and Gaby Fraifer.

  Attorneys for Plaintiff DISH
  Network L.L.C.




                           CERTIFICATE OF SERVICE

        I certify that on May 21, 2021, I electronically filed the foregoing with the
  Clerk of the Court using the NextGen CM/ECF system which will provide notice to
  Defendants.

                                          /s/ Joseph R. Sozzani
                                              Joseph R. Sozzani




                                            36
